EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT BETWEEN

CHEROKEE INC. AND HENRY STUPP

 

This Employment Agreement (“Agreement”) is entered into as of the 26th day of
August, 2010, by and between Henry Stupp (“Stupp”) and Cherokee Inc., a Delaware
corporation (the “Company”).

 

WHEREAS, the Board of Directors of the Company believes it to be in the
Company’s best interest to employ Henry Stupp, pursuant to the terms of this
Agreement, and Stupp desires to accept such employment;

 

WHEREAS, subject to the terms and conditions set forth herein, the Company and
Stupp wish to set forth their understanding regarding the mutual rights,
obligations and responsibilities of Stupp and the Company in connection with
Stupp’s senior executive position with the Company; and

 

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Stupp agree as follows:

 

1.             Term.  Except as provided in Section 9 below, the term of this
Agreement shall commence as of the date hereof and shall terminate on the
earlier of (i) termination of Stupp’s employment in accordance with Section 9
and (ii) January 31, 2014 (the “Term”), which may be extended by mutual
agreement and as determined by the Company’s Board of Directors.

 

2.             Services.

 

2.1           General Responsibilities.  Subject to the supervision of the Board
of Directors of the Company, Stupp shall serve as the Company’s Chief Executive
Officer (“CEO”) during the Term.

 

2.2           Management Titles.  During the Term, the Board of Directors of the
Company shall appoint Stupp as CEO with all the powers and authorities as are
customarily vested in the chief executive officer of a publicly-traded company
such as the Company.  Such duties shall include, but not be limited to, the
development and submission to the Board for approval of an annual fiscal year
operating budget, which shall be submitted to the Board no later than
November 30th of the prior fiscal year, and considered for approval by the Board
no later than January 15th of the prior fiscal year.

 

3.             Compensation.  As compensation for his services rendered under
this Agreement, the Company shall compensate Stupp as follows:

 

3.1           Base Compensation.  As his base compensation for services rendered
hereunder, Stupp shall receive a base salary of $350,000 per annum.  Stupp shall
be paid the base salary consistent with normal payroll procedures, as other
senior officers are paid.

 

3.2           Annual Performance Bonus.  Beginning for the Company’s fiscal year
ended January 31, 2012 (“Fiscal 2012”), and for each fiscal year during the
Term, Stupp shall be entitled to receive a performance bonus (the “Performance
Bonus”) equal to five percent (5%) of the Pre-Tax Income during such fiscal year
in excess of a threshold amount of twenty million dollars ($20,000,000), subject
to a maximum of $650,000 per fiscal year.  Pre-Tax Income shall be determined
from the audited financial statements of the Company for each such subject
fiscal year.

 

3.3           Payment of Performance Bonuses.

 

(a)           All performance bonuses payable to Stupp pursuant to Section 3.2
of this Agreement (collectively, “Performance Bonuses”) shall be paid in full in
accordance with the Company’s normal payroll bonus procedures, and shall be paid
within 2 ½ months following the subject fiscal year end, pursuant to IRS
guidelines regulating the deductibility of such payments. Anything set forth
herein to the contrary notwithstanding, no Performance Bonuses will be paid to
Stupp hereunder unless and until the Compensation Committee of the Board of
Directors of Company has certified in writing that the terms of this Agreement
have been satisfied and such Performance Bonuses and other compensation have
been earned and are payable in accordance with this Agreement.  The Compensation
Committee shall act on such certification within 2 ½ months following the
subject fiscal year end.

 

1

--------------------------------------------------------------------------------


 

(b)           For purposes of this Agreement, Pre-Tax Income shall be determined
in accordance with U.S. generally accepted accounting principles and shall be
reduced by all accrued compensation expenses attributable to any compensation
paid or payable to Stupp hereunder, including but not limited to the Performance
Bonuses and Base Compensation.

 

3.4           Stupp Equity Investment in the Company, and Concurrent Inducement
Grant of Stock Options.

 

(a)           Sale and Issuance of Common Stock.

 

(i)            Subject to the terms and conditions of this Agreement, Stupp
agrees to purchase on the date of this Agreement, and the Company agrees to sell
and issue to Stupp, a total of 81,967 shares of the Company’s Common Stock (the
“Initial Shares”) at a purchase price of $18.30 per share, for a total purchase
price of $1,500,000 (the “Initial Purchase Price”), payable by cash, check or
wire transfer.  The per share price is equal to the closing sales price of the
Company’s Common Stock as reported on the Nasdaq Global Market on the date of
this Agreement.  Promptly after receipt of such payment, the Company shall
deliver to Stupp a stock certificate representing the Initial Shares.

 

(ii)           Subject to the terms and conditions of this Agreement, Stupp
agrees to purchase on or before January 31, 2011, and the Company agrees to sell
and issue to Stupp, that number of shares of the Company’s Common Stock (the
“Subsequent Shares”, and, together with the Initial Shares, the “Shares”) equal
to $1,000,000 (the “Subsequent Purchase Price”) divided by the closing sales
price of the Company’s Common Stock as reported on the Nasdaq Global Market on
the date of such purchase and sale (the “Subsequent Purchase Date”). The
Subsequent Purchase Price is payable by cash, check or wire transfer on the
Subsequent Purchase Date.  The per share price of the Subsequent Shares equal to
the closing sales price of the Company’s Common Stock as reported on the Nasdaq
Global Market on the Subsequent Purchase Date.  Promptly after receipt of the
Subsequent Payment, the Company shall deliver to Stupp a stock certificate
representing the Subsequent Shares.

 

(iii)          Stupp hereby acknowledges that the Shares are being offered and
sold without registration under the Securities Act of 1933, as amended (the
“Securities Act”) in reliance upon the exemption provided in Regulation D
promulgated under the Securities Act and that the availability of such exemption
is based in material respects upon the truth of the following representations. 
With the foregoing in mind and to induce the Company to accept this
subscription, Stupp hereby represents and warrants to the Company as follows:

 

(1)           Stupp has received and reviewed all information that he considers
necessary or appropriate for deciding whether to purchase the Shares; Stupp
(and/or his professional advisor, if any) has had an opportunity  to ask
questions and receive answers from the Company regarding the terms and
conditions of the sale of the Shares hereunder and regarding the business,
financial condition, properties, operations, prospects and other aspects of the
Company and all such questions have been answered to Stupp’s full satisfaction;
and Stupp has further had the opportunity to obtain all information (to the
extent that the Company possesses or can acquire such information without
unreasonable effort or expense) which Stupp deems necessary to evaluate the
investment and to verify the accuracy of information otherwise provided to
Stupp; Stupp has not relied on any information or representations with respect
to the Company or the offering of the Shares, other than as expressly set forth
herein.  Stupp understands that no person has been authorized to give any
information or to make any representations other than those expressly contained
herein; Stupp is an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act; Stupp represents that he has consulted
with his own tax, investment and legal advisors with respect to the federal,
state, local and foreign tax consequences arising from his purchase of the
Shares to the extent Stupp has determined it necessary to protect his own
interest in connection with a purchase of the Shares in view of Stupp’s prior
financial experience and present financial condition, and has relied on his own
analysis and investigation and that of Stupp’s advisors in determining whether
to invest in the Shares; Stupp recognizes that an investment in the Shares
involves a high degree of risk, (ii) no assurance or guarantee has or can be
given that an investor in the Company will receive a return of his capital or
realize a profit on his investment; Stupp has determined that he can afford to
bear the risk of the investment in the Shares, including loss of the entire
investment in the Company and he will not experience personal hardship if such a
loss occurs; Stupp is purchasing the Shares solely for his own account for
investment (not for the account of any other person), and not with a view to, or
for, any resale, distribution, fractionalization, or other transfer thereof, and
Stupp has no present plans to enter into any contract, undertaking, agreement,
or arrangement for any such resale, distribution, fractionalization, or
transfer; Stupp acknowledges that neither the Company nor any other person
offered to sell the Shares to it by means of any form of general advertising,
such as media advertising or seminars; and Stupp understands that the Shares
have not been registered or qualified under the Securities Act, and Stupp
understands and agrees that all Shares are subject to restrictions on transfer
as contained in this Agreement.  Further, certificates representing the Shares
shall bear a legend substantially as follows:

 

2

--------------------------------------------------------------------------------


 

“The shares represented by this certificate have not been registered under the
United States Securities Act of 1933, as amended (the ‘Act’), and may not be
offered, sold or otherwise transferred, pledged or hypothecated unless and until
such shares are (a) registered under the Act or (b) are sold pursuant to a valid
exemption from the Act and an opinion of counsel reasonably satisfactory to the
Company is obtained to the effect that such registration is not required.  These
shares also are subject to transfer restrictions as set forth in an Agreement,
dated August 26, 2010.”

 

(b)           Registration Rights.  Within three (3) months following the later
of February 1, 2011 or the Subsequent Purchase Date, the Company shall file with
the Securities and Exchange Commission a registration statement, or registration
statements if necessary, on an appropriate form(s) to effect the registration
for resale of both the Shares and the shares of Common Stock that may be
acquired upon exercise of the Option (as defined below).  The Company shall use
its commercially reasonable efforts to cause such registration statement(s) to
become effective and to keep any such registration statement(s) continuously
effective under the Securities Act of 1933, as amended (the “Act”), until the
earlier of (i) the date when all of the Shares have been sold or (ii) the date
when all of the Shares may be sold immediately without registration pursuant to
Rule 144 promulgated under the Act.

 

(c)           Lock-Up Agreement.  Stupp hereby agrees that, without the prior
written consent of the Company’s Board of Directors, he will not, during the
period commencing on the date hereof and ending on January 31, 2014, subject to
the terms in this Section 3.4 (c) below, sell or otherwise transfer or dispose
of, directly or indirectly, any of the Shares (the “Lock-Up”); provided,
however, that from and after January 31, 2012, 33.3% of the Shares shall be
released from the Lock-up, and 66.6% of the Shares (inclusive of the 33.3%
released on January 31, 2012) shall be released from the Lock-up on January 31,
2013; provided, further, that all of the Shares shall be released from the
Lock-Up as follows:  (i) immediately following termination without Cause by the
Company if such termination occurs during the first twelve (12) months of the
Term; or (ii) three (3) months following Stupp’s voluntary resignation (at any
time during the Term); or (iii) three (3) months following termination without
Cause by the Company which occurs following the first twelve (12) months of the
Term; or (iv) six (6) months following any termination for Cause by the Company.

 

(d)           Equity Compensation.  Also concurrent with the execution of this
Agreement, the Compensation Committee of the Board shall approve and document
the grant to Stupp of a non-qualified, non-plan option to purchase 300,000
shares of the Company’s common stock (the “Option”) on the date that this
Agreement is entered into (the “Date of Grant”).  The documentation shall be
consistent with the Company’s standard form of option agreement under its 2006
Equity Incentive Plan except as specifically provided in this Agreement.  The
Company and Stupp agree and acknowledge that this option grant is intended to be
a material inducement to Stupp to accept employment with the Company, consistent
with Nasdaq Rule 5635(c)(4), and the Company and Stupp confirm that Stupp has
not previously been an employee, officer or director of the Company which would
disqualify the Company from relying on the exception to the stockholder approval
requirements contained in such Rule 5635(c)(4).  The exercise price per share
will be equal to the closing sale price of one share of common stock on the Date
of Grant.  The option shall vest contingent on Stupp’s continued service as an
employee, director or consultant of the Company, as documented below.

 

Vesting schedule:

 

60,000 vest on 1/31/2012

 

 

 

 

 

60,000 vest on 1/31/2013

 

 

 

 

 

60,000 vest on 1/31/2014

 

 

 

 

 

60,000 vest on 1/31/2015

 

 

 

 

 

60,000 vest on 1/31/2016

 

3

--------------------------------------------------------------------------------


 

In the event of a Change of Control, in addition to any shares which may already
have vested, 60,000 shares shall vest immediately prior to the closing of the
Change of Control.

 

In the event that Stupp does not comply with his obligations under
Section 3.4(a)(ii) above and complete the acquisition of the Subsequent Shares
on or before January 31, 2011, then 150,000 of the shares subject to the Option
shall be forfeited on February 1, and the vesting schedule above shall be deemed
amended to replace 60,000 with 30,000.  The forfeited shares shall not be
exercisable by Stupp.

 

The Option shall expire on the 6th anniversary of the Date of Grant (estimated
to be 8/30/2016).

 

For purposes of this Agreement, “Change of Control” shall mean a change in
ownership or control of the Company effected through a merger, consolidation or
acquisition by any person or related group of persons (other than an acquisition
by the Company or by a person or persons that directly or indirectly controls,
is controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934) of securities possessing more than fifty percent of the total combined
voting power of the outstanding securities of the Company.

 

4.             Board Seat and Oversight of the Board of Directors of the
Company.

 

4.1           Seat on Cherokee’s Board of Directors.  Stupp shall be appointed
to serve as a member of the Company’s Board of Directors and join the Board of
Directors effective upon the execution of this Agreement.  Each year during the
Term, the Board shall nominate Stupp for election to the Board at the Company’s
annual meeting of stockholders.

 

4.2           Board of Director’s Oversight.  Stupp agrees that the Board of
Directors shall have approval rights of the Company’s (i) annual operating
budget, (ii) business plan, (iii) capital expenditures (in excess of twenty-five
thousand dollars ($25,000) per quarter), (iv) purchases of any businesses or
material assets (outside of the ordinary course of business), (v) sales of any
of the Company’s businesses, division or material assets (other than inventory
and outside of the ordinary course of business), and (vi) hires of any employees
with base salaries (including any contractually promised bonuses) in excess of
one hundred thousand dollars ($100,000) per annum. Stupp shall present to the
Board of Directors revised business plans within fifteen (15) calendar days
after any requests from the Board of Directors.

 

5.             Other Activities of Stupp; Conflict of Interest.  During the Term
of this Agreement, Stupp agrees to devote substantially all of his business time
to the business and affairs of the Company and to use his best efforts to
perform faithfully and efficiently the responsibilities assigned to him
hereunder to the extent necessary to discharge such responsibilities, except for
(i) services on corporate, civic or charitable boards or committees not
significantly interfering with the performance of such responsibilities; and
(ii) periods of vacation and sick leave to which he is entitled.

 

During the Term of this Agreement (i) Stupp will not accept any other
employment, and (ii) Stupp or any entity controlled by Stupp (each a “Controlled
Entity”) will not own (directly, indirectly, of record, beneficially or
otherwise) or control the voting power of, greater than 5% of the capital stock
or other securities of any corporation or any other business entity that is in a
Competitive Business (as defined below) with the Company or its subsidiaries
(each of (i) and (ii), a “Prohibited Activity”), unless all material facts
regarding such Prohibited Activity have been presented to the Board of Directors
and the disinterested members of the Board of Directors, by duly adopted written
resolution, authorize Stupp or the Controlled Entity to engage in such
Prohibited Activity.  For purposes of this Agreement, a Competitive Business is
one that engages in the marketing, licensing of brands and/or the manufacturing
of branded merchandise.  During the Term, neither Stupp nor any Controlled
Entity shall engage or in any manner participate in any Competitive Business.

 

Notwithstanding the foregoing, Cherokee and the Board of Directors agree and
acknowledge (a) that Stupp may fulfill his obligations pursuant to his existing
agreement between Strong Harrison, LLC (which is an entity controlled by Stupp)
and NTD Apparel Inc., and (b) that Company waives any conflict attached thereto
and any entitlement to any proceeds otherwise due to Strong Harrison or Stupp
pursuant to such agreement; provided, however, that Stupp shall spend not more
than ten percent (10%) of his time on matters related to NTD Apparel and any,
and all Cherokee matters and business shall take priority and come first before
any matters or business related to NTD Apparel.  Furthermore, Stupp shall
indemnify and hold Company and its affiliates, directors, officers, employees
and agents harmless from and against any and all liabilities, losses, claims,
suits, damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) arising out of or otherwise relating to any claims
by NTD Apparel.

 

4

--------------------------------------------------------------------------------


 

6.             Reimbursement of Expenses.  Stupp shall be reimbursed for any and
all reasonable business and administrative expenses incurred on the Company’s
behalf (including travel, airfare, hotel and other expenses for out-of-town
travel), consistent with the Company’s existing business expense reimbursement
policy as currently applied to senior executives.  Such reimbursement shall
generally occur within thirty (30) calendar days after the Company’s receipt of
appropriate documentation detailing such expenses and in accordance with Treas.
Regs. Section 1.409A-3(i)(1)(iv); provided, however, that such expenses may be
reviewed for their reasonableness and propriety (the “Expense Review”) by the
Company’s Chief Operating Officer (or, if the Company has no Chief Operating
Officer, its Chief Financial Officer) and/or by the disinterested members of the
Board of Directors. The results of any Expense Review shall be final and binding
on Stupp.

 

7.             Insurance.  The Company shall and hereby covenants to, at its own
expense during the term hereof: (i) maintain directors and officers liability
insurance policies covering Stupp, with coverage and amounts as determined by
the Board of Directors of the Company; and (ii) provide or reimburse Stupp (but
not his dependents) for health and disability insurance in amounts comparable to
those afforded to other officers of the Company, if applicable.

 

8.             Indemnification.  To the maximum extent permitted by governing
law, the Company shall indemnify and hold Stupp harmless from and against all
claims or actions of, or demands, suits or proceedings by any third party, and
damages, losses and expenses (including reasonable attorneys’ fees) in
connection therewith, arising out of this Agreement and the performance by Stupp
of his responsibilities hereunder; provided, however, such indemnity shall not
apply to any such claim, action, demand, suit, proceeding, damage, loss or
expense of Stupp to the extent he is found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily from his gross negligence or willful misconduct. Stupp shall give
prompt written notice if any claim, charge, action or proceeding (“Indemnity
Claim”) shall be asserted or commenced which, if successful, could give rise to
a claim for indemnification hereunder.

 

Upon notice of any such Indemnity Claim the Company shall, at its own expense,
resist and dispose of such claim in such manner as it deems appropriate. The
Company shall not, except with Stupp’s prior written consent, consent to entry
of any judgment or enter into any settlement which requires the payment of money
by or imposes any obligations upon Stupp or which does not include as an
unconditional term, the release of Stupp by the claimant or plaintiff from any
liability in respect to such claim or the defense thereof. The foregoing
indemnification obligation shall be in addition to any other liability which the
Company may have to Stupp under the Certificate of Incorporation of the Company
or its By-Laws. Stupp shall not settle any claim, demand, action, suite or
proceeding without the consent of the Company, which consent shall not be
unreasonably withheld.

 

9.             Events of Termination.  Stupp’s employment with the Company shall
be “at will” at all times.  The Company may terminate Stupp’s employment with
the Company at any time, without any advance notice, for any reason or no reason
at all, notwithstanding anything to the contrary contained in or arising from
any statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees.  Similarly, Stupp may terminate his
employment with the Company at any time for any reason or no reason at all. 
Upon and after such termination, all obligations of the Company under this
Agreement shall cease, except as otherwise provided herein. Stupp shall not be
entitled to any payments under this Section 9 if Stupp’s employment is
terminated for Cause, by Death or by Disability or if Stupp’s employment is
terminated by Stupp.  Stupp’s eligibility to receive the payments and benefits
provided for in this Section 9 is conditioned on Stupp having first signed a
release agreement in the form and substance reasonably satisfactory to the
Company within thirty (30) days following his termination of employment.
Payments under this Section 9 shall commence on the fortieth (40th) day
following this termination of employment, conditioned upon the execution of the
release as provided in the preceding sentence and the expiration of any
revocation periods provided under the terms of the release or law.  Any amounts
to which Stupp is entitled that were otherwise payable during such forty (40)
day period following his termination shall be paid on the first business day
following the expiration of such forty (40) day period.  For purposes of
determining Stupp’s entitlement under this Agreement to any payments as a result
of his “termination”, such term shall mean a “separation from service” as that
term is defined in Code Section 409A(a)(2)(A)(i) and Treas. Regs.
Section 1.409A-1(h), and as amplified by any other official guidance.  Upon
termination of Stupp’s employment, Stupp shall be deemed to have resigned from
all offices and directorships then held with the Company.  Following any
termination of employment, Stupp shall cooperate with the Company in the winding
up of pending work on behalf of the Company and the orderly transfer of work to
other employees.  Stupp shall also cooperate with the Company in the defense of
any action brought by any third party against the Company that relates to
Stupp’s employment by the Company.

 

5

--------------------------------------------------------------------------------


 

9.1           Termination Following a Change in Control.  In the event that the
Company terminates Stupp’s employment without Cause within 3 months prior to or
12 months following a Change in Control which occurs within 12 months from the
date of this Agreement, Stupp will be eligible to receive an amount equal to
$300,000, payable in the form of salary continuation over 12 months.  Stupp
shall also be entitled to the accelerated vesting of stock options as provided
in Section 3.4(b) above upon a Change in Control.

 

9.2           Termination during the first 12 months.  Except as otherwise
provided in Section 9.1, if Stupp’s employment is terminated for any reason
during the first 12 months of the Term by either the Company or Stupp then all
stock options granted hereunder will be cancelled and shall not be exercisable. 
In the event that Stupp’s employment is terminated by the Company without Cause
during the first 12 months of the Term, Stupp will be eligible to receive an
amount equal to $175,000, payable in the form of salary continuation over 6
months.

 

9.3           Termination after the first 12 months by the Company, without
Cause.  Except as otherwise provided in Section 9.1, if Stupp’s employment is
terminated by the Company without Cause at any time after the first 12 months of
the Term, then he shall be paid an amount equal to twelve (12) months of his
then-current base salary, payable in the form of salary continuation over 12
months.

 

9.4           Termination by the Company, for Cause.  The Board of Directors may
terminate this Agreement at any time for “Cause.” For purposes of this
Agreement, “Cause” shall mean: (i) any act knowingly undertaken by Stupp with
the intent of causing damage to the Company, its properties, assets or business
or its stockholders, officers, directors or employees; (ii) any fraud,
misappropriation or embezzlement by Stupp resulting in more than a de minimis
personal profit to Stupp, in any case, involving properties, assets or funds of
the Company or any of its subsidiaries; (iii) Stupp’s consistent failure to
materially perform his normal duties other than any such failure resulting from
Stupp’s permanent disability; (iv) conviction of, or pleading nolo contendere
to, (A) any crime or offense involving monies or other property of the Company;
or (B) any felony offense involving a crime of moral turpitude; or (v) Stupp’s
chronic or habitual use or consumption of drugs or alcoholic beverages, in
either case, that causes material damage to the Company, its properties, assets
or business, provided, that to the extent any circumstances that would otherwise
constitute Cause shall be capable of cure, including without limitation
subsections (iii) and (v) of this paragraph, Stupp shall be given no less than
thirty days written notice by the Company to cure such circumstances prior to
any termination of his employment for Cause.

 

9.5           Death or Disability.  This Agreement shall terminate immediately
upon Stupp’s death. In addition, upon the failure of Stupp, during the Term, to
render services to the Company for a substantially continuous period of six
(6) months, because of Stupp’s physical or mental disability during such period,
the Company, acting through its Board of Directors or a committee of its Board
of Directors to which such authority has been delegated, may terminate Stupp’s
employment with the Company. If there should be any dispute between the parties
as to Stupp’s physical or mental disability at any time, such question shall be
settled by the opinion of an impartial reputable physician agreed upon for the
purpose by the parties or their representatives, or failing agreement within ten
(10) business days of a written request therefor by either party to the other,
then one designated by the then president of the Los Angeles Medical Society.
The certificate of such physician as to the matter in dispute shall be final and
binding on the parties.

 

10.           Compensation to Stupp in the Event of Early Termination of the
Agreement.  In the event of a termination pursuant to Section 9, in addition to
amounts set out therein, if any, the Company shall (i) pay Stupp (or his estate)
Base Compensation pursuant to Section 3.1 through the date of termination,
(ii) reimburse Stupp (or his estate) for all expenses pursuant to Section 6 to
the date of termination and (iii) provide ongoing indemnification for Stupp (or
his estate) pursuant to Section 8.  Stupp (or his estate) shall be entitled to
any unpaid Performance Bonuses earned pursuant to Sections 3.2 or 3.3 during the
fiscal year which this Agreement is terminated.  Such unpaid Performance Bonuses
will be paid pursuant to (and at the time specified in) Section 3.4 and
calculated pursuant to Section 3 using the results of the whole fiscal year
during which the Agreement is terminated, but will be pro rated for the number
of full months occurring in such fiscal year prior to the date of termination.
Stupp shall also be entitled to comparable ongoing insurance coverage pursuant
to Section 7 as may be available to other terminated officers, employees or
directors of the Company.

 

6

--------------------------------------------------------------------------------


 

11.           No Actions.  Except as specifically contemplated hereby, during
the term of this Agreement, the Company and its Board of Directors shall not
enter into or authorize any contracts, or take any other actions which would be
inconsistent or interfere with, modify or supersede the management
responsibilities delegated to Stupp under this Agreement or otherwise impair or
interfere with Stupp’s ability to manage the operations of the Company in
accordance with the terms hereof.

 

12.           Miscellaneous Terms.

 

12.1         Jurisdiction.  Each of the Company and Stupp acknowledges and
agrees that the sole forum for commencing or pursuing any proceeding with
respect to disputes arising under or in connection with this Agreement, any
provisions hereunder, or any other document or instrument entered into or given
or made pursuant to this Agreement is, and each party irrevocably submits itself
to the personal jurisdiction of, the Superior Court for the County of Los
Angeles. Each party hereto consents and agrees that such courts shall have sole
original jurisdiction over any matter arising under or in connection with this
Agreement.  This consent to jurisdiction shall be self-operative and no further
instrument or action, other than service of process as provided in this
Agreement and as permitted by law, shall be necessary to confer jurisdiction
upon the parties hereto in such courts.

 

12.2         Service and Venue.  Each of the Company and Stupp expressly
covenants and agrees that service of process may be made, and personal
jurisdiction over said party obtained, by serving a copy of the Summons and
Complaint upon said party in accordance with the applicable laws and rules of
the pertinent court having jurisdiction over the case pursuant to Section 12.1.

 

12.3         Notices.  All notices, requests, demands and other communications
called for or contemplated hereunder shall be in writing and shall be deemed
duly given (i) on the date of delivery if delivered personally, (ii) on the
first business day following the date of dispatch if delivered by a nationally
recognized next-day courier service, (iii) on the seventh business day following
the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid or (iv) if sent by facsimile transmission, with a
copy mailed on the same day in the manner provided in (ii) or (iii) above, when
transmitted and receipt is confirmed by telephone. All notices, requests,
demands and other communications shall be addressed to the parties at the
following addresses, or at such other addresses as the parties may designate by
written notice in the manner aforesaid:

 

If to the Company:

Cherokee Inc.

 

6835 Valjean Avenue

 

Van Nuys, CA 91406

 

Attention: Chief Financial Officer

 

Fax: (818) 908-9191

 

 

If to Stupp:

Mr. Henry Stupp

 

17400 Oak Creek Court

 

Encino, CA 91316

 

Fax: 818-475-1356

 

12.4         Modification; Waiver.  No modification or waiver of any provision
of this Agreement or consent to departure therefrom shall be effective unless in
writing and approved by the parties hereto. There shall be no waiver of any of
the provisions of this Agreement unless in writing signed by the party against
which the waiver is sought to be enforced.

 

12.4A.     Delay of Benefits Required by 409A.  Payments under this Agreement to
Stupp shall be delayed to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986 (the “Code)
(relating to payments made to certain “specified employees” of certain
publicly-traded companies) and in such event, any such amount to which Stupp
would otherwise be entitled during the six (6) month period immediately
following his or her separation from service will be paid on the first business
day following the expiration of such six (6) month period.

 

7

--------------------------------------------------------------------------------


 

12.4B  Compliance with Code Section 409A.  This Agreement  is intended to comply
with the provisions of Code Section 409A, and the Company reserves the right to
amend this Agreement in its discretion in order to make this Agreement comply
with Code Section 409A;  provided, however, that the Company makes no
representation that the amounts payable to Stupp under this Agreement will
comply with Code Section 409A and makes no undertaking to prevent Code
Section 409A from applying to the amounts payable under this Agreement or to
mitigate its effects on any amounts payable under this Agreement.

 

12.5         Employee Representations.  Stupp hereby represents and warrants to
Cherokee that as of the date hereof (a)  there is no current pending, threatened
or actual litigation with respect to Stupp or any of his Controlled Entities,
and (b) Stupp has never been charged with or convicted of a crime (other than
traffic violations).

 

12.6         Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California applicable
to agreements to be entered into and wholly performed within said state without
reference to the conflicts of law provisions thereof.

 

12.7         Construction of Agreement.  The language in all parts of this
Agreement shall be in all cases construed simply according to its fair meaning
and not strictly for or against any of the parties hereto. Headings at the
beginning of Sections, Subsections, paragraphs and subparagraphs of this
Agreement are solely for convenience of reference and shall not constitute a
part of this Agreement for any other purpose. When required by the context,
whenever the singular number is used in this Agreement, the same shall include
the plural, and the plural shall include the singular, the masculine gender
shall include the feminine and neuter genders, and vice versa.

 

12.8         Further Assurances.  After the effective date of this Agreement,
each party agrees to execute any and all such further agreements, instruments or
documents, and to take any and all such further action as may be necessary or
desirable to carry out the provisions hereof and to effectuate the purposes of
this Agreement.

 

12.9         Attorneys’ Fees.  In the event any action in law or equity or other
proceeding is brought for the enforcement of this Agreement or in connection
with an interpretation of the provisions of this Agreement, the Court shall
award reasonable attorneys’ fees and other costs reasonably incurred in such
action or proceeding to the parties based on its judgment of the relative merits
of their respective claims.

 

12.10       Severability.  Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, all other provisions of this
Agreement and of each other agreement entered into pursuant to this Agreement,
shall be given effect separately from the provision or provisions determined to
be illegal or unenforceable and shall not be affected thereby.

 

12.11       Integration: Parties in Interest.  This Agreement contains the
entire agreement of the parties with respect to the subject matter thereof and
supersedes all prior agreements between the parties, whether written or oral. No
party shall be liable or bound to any other party in any manner except as
specifically set forth in this Agreement. All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto, whether so
expressed or not. No party hereto shall have the right to assign this Agreement
without the prior written consent of the other party hereto.

 

12.12       Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument. A facsimile copy of a
signed execution page shall constitute due execution of this Agreement and shall
binding upon the executing party.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the first date hereinabove written.

 

 

HENRY STUPP

 

CHEROKEE INC.

 

 

 

 

 

 

By:

/s/ Henry Stupp

 

By:

/s/ Robert Margolis

 

 

 

 

 

Name:

Henry Stupp

 

Name:

Robert Margolis

 

 

 

Title:

Chairman of the Board

 

9

--------------------------------------------------------------------------------